Jones, J.,
Plaintiff entered a judgment against the defendant upon a note containing a confession of judgment for $528 and directed a credit of $396, leaving a balance due of $132, for which amount an execution issued, together with an attorney’s commission of 15 per cent, upon the $528.
Defendant admits the amount due, contending that the attorney’s commission should be based upon the amount due at the time of the entry of the judgment and not upon the principal sum.
In Steel Iron Co. v. Jacobs, 9 Pa. Superior Ct. 122, it was held to be better practice to restrict attorneys’ commissions to the debt for which judgment is entered.
Whether the commission of 15 per cent, is excessive is not controverted; defendant is content if applied to the sum due.
Por the reasons herein given, the attorney’s commission is reduced to the basis of 15 per cent, upon $132.
From W. E. Woodruff, Wilkes-Barre, Pa.